The Prudential Insurance Company of America Thomas C. Castano Vice President and Corporate Counsel Law Department The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102-2992 (973) 802-2687 fax: (973) 367-8920 May 1, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Prudential Variable Contract Account GI-2 (Registration No. 333-01031) Ladies and Gentlemen: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, the Registrant hereby certifies:(i) that its Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(b) would not have differed from the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 17 and (ii) that the text of Post-Effective Amendment No. 17 was filed electronically on April 19, 2011 (Accession No. 0000828972-11-000017). By:/s/ Thomas C. Castano Thomas C. Castano Vice President and Corporate Counsel The Prudential Insurance Company of America via EDGAR
